        Case 4:20-cv-00027-BMM Document 56 Filed 08/27/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UPPER MISSOURI WATERKEEPER,
                                                         CV-20-27-GF-BMM
                     Plaintiff,

       vs.                                                       ORDER

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY and ANDREW
WHEELER, Administrator, United States
Environmental Protection Agency,

                    Federal Defendants,
       and

STATE OF MONTANA, DEPT OF
ENVIRONMENTAL QUALITY and
MONTANA LEAGUE OF CITIES AND
TOWNS, and TREASURE STATE
RESOURCES ASSOCIATION OF
MONTANA,

                    Intervenors-Defendants.




      Plaintiffs Upper Missouri Waterkeeper (“Waterkeeper”) filed their

complaint and request for declaratory and injunctive relief about five months ago.

(Doc. 1.) A little over two months later, they filed a motion for summary judgment

(Doc. 12), which was quickly followed by the parties submitting a joint case
        Case 4:20-cv-00027-BMM Document 56 Filed 08/27/20 Page 2 of 3



management plan (Doc. 30) that the Court adopted into a summary judgment

briefing schedul (Doc. 31.) At this point, the only briefs outstanding are Federal

Defendants and Defendant-Intervenors’ replies. (See Doc. 31.) Treasure State

Resources Association of Montana (“Treasure State”) has filed for intervention as

of right, or permissively. (Doc. 50.) Waterkeeper opposes on the grounds that the

motion is untimely. (Doc. 54.)

      Federal Rule of Civil Procedure 24(a) governs intervention as of right. It

requires a party seeking to intervene to demonstrate that they can meet four

conditions: (1) the motion is timely; (2) the movant asserts an interest in the

subject of the action; (3) without intervention the disposition of the matter may

impair or impede movant’s ability to protect their interest; and (4) that interest is

inadequately represented by other parties. See Smith v. L.A. Unified Sch. Dist., 830

F.3d 843, 854 (9th Cir. 2016).

      When assessing the timeliness of a motion to intervene, the Court weighs

three factors: (1) the stage of the proceeding at which intervention is sought; (2)

prejudice to the other parties; and (3) the reason for the length of the delay. See

United States v. Alisal Water Corp., 370 F.3d 915, 921 (9th Cir. 2004). This Court

has broad discretion in weighing and applying these factors.

      As for the first factor, the Court notes only that the hearing for summary

judgment stands about a month away. For the second factor, the Court feels that

                                              2
        Case 4:20-cv-00027-BMM Document 56 Filed 08/27/20 Page 3 of 3



any prejudice to Waterkeeper from introducing late arguments can be cured by

both limiting the length of Treasure State’s brief and allowing Waterkeeper a

chance to response to that brief. As for the third factor, the Court stands

sympathetic to Treasure State’s delays. COVID makes the world move slower and

organizations like Treasure State prove no different.

      With that in mind, the Court will allow Treasure State to intervene as a party

but limit its brief to 3,000 words due on or before September 9, 2020. Further,

Waterkeeper may file a response, not to exceed 3,000 words, due on or before

September 21, 2020.

                                       ORDER

      Accordingly, IT IS ORDERED that the motion (Doc. 50) is GRANTED.

      Dated the 27th day of August, 2020.




                                              3
